NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-10 is the recitation in claim 1 that the microspheres are coated with multiwall carbon nanotubes at said carbon nanotubes density of 1.5 gr/cc to 2.5 gr/cc.  

The closest prior art references are the following: (1) Shen et al. (US 2011/0039060); (2) Johnston et al. (US 2005/0282014); and (3) Wong et al. (US 7,452,585).
Shen et al. teach a composite panel having a honeycomb core. The interior walls of the cells of the honeycomb are coated with an unexpanded thermo-expandable material; a pair of facing sheets are bonded to the opposite sides of the honeycomb core; and the honeycomb core is heated to cause the thermo-expandable material to expand and substantially fill the cells (abstract).  A particular example of thermo-expandable material includes plastic microballoons, with an expressly named example being Expancel 093DU120. See ¶20. It is noted that Expancel 093DU120 is used in the Examples of the instant invention. The Expancel 093DU120 are expanded in the invention of Shen et al. to at least partially fill the cells (see ¶14). The cells (of the honeycomb) are filled with foam from the thermo-expandable material, the foam of which has a density of about 6 to about 10 kg/m3 (see ¶10). The Expancel microspheres fill the cells of Shen et al., and in this process, the microspheres will necessarily be fused to each other “in at least one portion thereof.” Shen et al. teach that the coating of unexpanded thermo-expandable material was consistent throughout the core. The core was fully filled with foam (¶42).  The honeycomb core of Shen is made from aluminum foil or paper (¶17). 
Johnston et al. teach microsphere beads mixed with a surface barrier solid, liquid, or mixture of both (abstract). Examples of solid barrier coatings, which coat the microspheres, include ceramics, graphite (which is made up of carbon), and carbon (¶55), which corresponds to the instantly claimed conductive additive. The barrier coating is finely divided and has a lower limit of effectively 0.01 micrometers (¶53), which is a range of 10 nm or greater. With the coatings of Johnston et al., the tendency of microspheres to dusting, both in terms of exposure to workers and in terms of fire and explosive hazards are minimized or eliminated altogether. See ¶59 of Johnston et al. 
Wong et al. teach monoliths of uniform density, including molded syntactic foams, containing thermoplastic particles essentially uniformly dispersed in a matrix resin system (column 1, lines 15-18). Particularly preferred examples of microspheres include EXPANCEL® 092-120, 091 DU 140, AND 093 DU 120 (see column 41, lines 10-40). EXPANCEL® 093 DU 120 microspheres have a density less than 14 kg/m3 (see column 41, lines 10-40), and are made of terpolymers of vinylidene chloride and acrylonitrile (see column 41, lines 31-40).  Fibers may further be added to the monoliths of Wong et al. Examples of fibers include glass, graphite, and carbon fibers, as well as KEVLAR® polyaramid fibers. See column 41, lines 62-65 and column 42, lines 16-19). The fibers of Wong et al., including glass, graphite, and carbon fibers, as well as KEVLAR® polyaramid fibers, provide toughness properties to the foams. See column 41, lines 48-50 of Wong et al. 
The references above fail to disclose microspheres which are coated with multiwall carbon nanotubes, let alone multiwall carbon nanotubes which have a density of 1.5 gr/cc to 2.5 gr/cc. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766